

LOAN AGREEMENT


This Loan Agreement (the "Agreement") dated as of December 01, 2011, is among
BANK OF AMERICA, N.A., a national banking association (the "Bank"), RADIANT
LOGISTICS, INC., a Delaware corporation ("Parent"), RADIANT GLOBAL LOGISTICS,
INC., a Washington corporation (formerly Airgroup Corporation) ("Radiant
Global"), RADIANT LOGISTICS PARTNERS, LLC, a Delaware limited liability company,
RADIANT TRANSPORTATION SERVICES, INC., a Delaware corporation (formerly Radiant
Logistics Global Services, Inc.), ADCOM EXPRESS, INC., a Minnesota corporation,
DBA DISTRIBUTION SERVICES, INC., a New Jersey corporation ("DBA Distribution"),
and RADIANT CUSTOMS SERVICES, INC., a Washington corporation (collectively, on a
joint and several basis, "Borrowers").  In this Agreement, all of the Borrowers
are sometimes referred to collectively as the "Borrower."
 
1.
DEFINITIONS

 
In addition to the terms which are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:
 
1.1.         "Acceptable Receivable" means an account receivable which satisfies
the following requirements:
 
(a)           The account has resulted from the performance of services by the
Borrower in the ordinary course of the Borrower's business.
 
(b)           There are no conditions which must be satisfied before the
Borrower is entitled to receive payment of the account.  Accounts arising from
COD sales, consignments, bill and hold sales, sale or return, guaranteed sales
or on the basis of any other understanding are not acceptable.
 
(c)           The debtor upon the account does not claim any present or
contingent (and no fact exists which is the basis for any future) claim,
deduction or dispute in law or equity to payment of the account.
 
(d)           The account is not the obligation of an account debtor who has
asserted or may properly assert any counterclaims or offsets against the
Borrower (including offsets for any "contra accounts" owed by the Borrower to
the account debtor for goods purchased by the Borrower or for services performed
for the Borrower.
 
(e)           The Borrower has sent an invoice to the debtor in the amount of
the account.
 
(f)           The amount shown on the books of the Borrower and on any invoice,
certificate, schedule or statement delivered to the Bank is owing to such
Borrower and no partial payment has been received unless reflected with that
delivery.
 
(g)           The account represents a genuine obligation of the debtor for
goods sold to and accepted by the debtor, or for services performed for and
accepted by the debtor.  To the extent any credit balances exist in favor of the
debtor, such credit balances shall be deducted from the account balance.
 
(h)           The account balance does not include the amount of any finance or
services charges payable by the account debtor.  To the extent any finance
charges or services charges are included, such amounts shall be deducted from
the account balance.
 
(i)            With respect to Commercial Receivables only, the Borrower is not
prohibited by the laws of the state where the account debtor is located from
bringing an action in the courts of that state to enforce the debtor's
obligation to pay the account.  The Borrower has taken all appropriate actions
to ensure access to the courts of the state where the account debtor is located,
including, where necessary, the filing of a Notice of Business Activities Report
or other similar filing with the applicable state agency or the qualification by
the Borrower as a foreign corporation authorized to transact business in such
state.


LOAN AGREEMENT
- 1 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(j)           The account is owned by the Borrower free of any title defects or
any liens or interests of others except the security interest in favor of the
Bank.  The Borrower has the full and unqualified right and power to assign and
grant a security interest in, and lien on, the account to the Bank as security
and collateral for the payment of the obligations under this Agreement.
 
(k)          The debtor upon the account is not any of the following:
 
(i)           An employee, affiliate, parent or subsidiary of the Borrower, or
an entity which has common officers or directors with the Borrower.
 
(ii)          Any person or entity located incorporated or primarily conducting
business in a foreign country (such receivable, a "Foreign Receivable") unless
(A) the Foreign Receivable is covered by foreign credit insurance acceptable to
the Bank, (B) the Foreign Receivable is otherwise an Acceptable Receivable, and
(C) the Bank shall have determined and provided notice to the Borrower of the
applicable advance rates and other conditions regarding such Foreign
Receivables  The Bank shall perform an annual field examination of the Foreign
Receivables, including a review of insurance policies and deductibles, to
determine applicable advance rates, reserves and other conditions regarding
eligibility of Foreign Receivables.  For the avoidance of doubt, any foreign
credit insurance policies issued by the insurance companies Euhler Hermes ACI,
WCA Family of Logistics Networks, Ltd., and/or Global Logistics Network or other
similar insurance program, shall be deemed acceptable to the Bank under Section
1.2(k)(ii)(A) above; provided that: (x) total Foreign Receivables qualifying as
Acceptable Receivables under the Agreement shall not exceed the lesser of the
combined acceptable foreign credit insurance policy coverage or $2,000,000;
(y) advance rates against eligible Foreign Receivables shall be set at 60%, and
(z) receivables from a single account debtor in excess of the defined insurance
coverage for that single account debtor shall be considered ineligible under the
Borrowing Base.
 
(iii)         Any state, county, city, town or municipality.
 
(l)           The account is not in default.  An account will be considered in
default if any of the following occur:
 
(i)           the account is not paid within 90 days from its invoice date;
 
(ii)          the debtor obligated upon the account suspends business, makes a
general assignment for the benefit of creditors, or fails to pay its debts
generally as they come due; or any petition is filed by or against the debtor
obligated upon the account under any bankruptcy law or any other law or laws for
the relief of debtors in the United States, any state or territory thereof, or
any foreign jurisdiction;
 
(iii)          there is an appointment of a receiver or trustee for the account
debtor or for any of the assets of the account debtor, including, without
limitation, the appointment of or taking possession by a "custodian," as defined
in the Federal Bankruptcy Code;
 
(iv)         the initiation by or against the account debtor of any type of any
formal or information proceeding for the insolvency, dissolution or liquidation
of, settlement or claims against, or winding up of affairs of, the account
debtor;
 
(v)          the death or judicial declaration of incompetency of an account
debtor who is an individual; or
 
(vi)         the sale, assignment, or transfer of all or any material part of
the assets of the account debtor.
 
(m)         The account is not the obligation of a debtor who is in default (as
defined above) on 25% or more of the accounts upon which such debtor is
obligated.
LOAN AGREEMENT
- 2 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(n)          The account does not arise from the sale of goods which remain in
the Borrower's possession or under the Borrower's control.
 
(o)          The account is not evidenced by a promissory note or chattel paper,
is not secured by any letter of credit, nor is the account debtor obligated to
the Borrower under any other obligation which is evidenced by a promissory note.
 
(p)          No bond or other undertaking by a guarantor or surety has been or
is required to be obtained, supporting the performance of the Borrower or any
other Obligor (as defined in Section 9.16) in respect of the Borrower's
agreements with the account debtor.
 
(q)          The account is not subject to a restriction that forbids or makes
void or unenforceable the assignment or grant of a security interest by the
Borrower to the Bank, unless the Borrower has obtained the necessary consents.
 
(r)           No part of the account represents a final billing or a retainage.
 
(s)          The Bank in the good faith exercise of its sole and absolute
discretion has not deemed the account ineligible because of uncertainty as to
the creditworthiness of the account debtor or because the Bank otherwise
considers the collateral value of such account to the Bank to be impaired or its
ability to realize such value to be insecure.
 
(t)           The account is otherwise acceptable to the Bank.
 
In addition to the foregoing limitations, the dollar amount of accounts included
as Acceptable Receivables which are the obligations of a single debtor
(excluding accounts from any governmental authority) shall not exceed the
concentration limit established for that account debtor.  To the extent the
total of such accounts exceeds a debtor's concentration limit, the amount of any
such excess shall be excluded.  The concentration limit for each debtor shall be
equal to 20% of the total amount of the Borrower's Acceptable Receivables at
that time.  In addition to the foregoing limitations, the account is not owing
in connection with a single Prime Governmental Receivable which gives rise to
Acceptable Receivables due the Borrower that exceed in aggregate the face amount
of 10% of the total Acceptable Receivables of the Borrower, in which case that
portion of such Acceptable Receivables that exceed in aggregate face amount 10%
of the total Acceptable Receivables of the Borrower shall be ineligible.
 
1.2.         "Borrowing Base" means the sum of:
 
(a)          80% of the Prime Government Receivables; and
 
(b)          80% of the Commercial Receivables (other than Foreign Receivables
which are calculated at 60%).
 
After calculating the Borrowing Base as provided herein, the Bank may deduct
such reserves as the Bank may establish from time to time in its reasonable
judgment, including without limitation, reserves for rent at leased locations
subject to statutory or contractual landlord's liens, inventory shrinkage,
dilution, customs charges, warehousemen's or bailees' charges, liabilities to
growers of agricultural products which are entitled to lien rights under the
federal Perishable Agricultural Commodities Act or any applicable state law, and
the amount of the estimated maximum exposure, as determined by the Bank from
time to time, under any interest rate contracts which the Borrower enters into
with the Bank (including interest rate swaps, caps, floors, options thereon,
combinations thereof, or similar contracts).
 
1.3.         "Borrowing Base Certificate" means a report in a form approved by
the Bank calculated by the Borrower and setting forth the Borrowing Base on
which the requested extension of credit is to be based.
 
1.4.         "Commercial Receivables" means Acceptable Receivables other than
Prime Governmental Receivables which have resulted from an amount due owing from
account debtors.
 
1.5.         "Credit Limit" means the amount of Nineteen Million and No/100
Dollars ($19,000,000.00).


LOAN AGREEMENT
- 3 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
1.6.         "Permitted Acquisition" means an acquisition of a company by
Parent, whether by stock purchase, asset purchase, stock exchange, merger,
consolidation or otherwise, that meet the following conditions and requirements:
 
(a)          No default shall have occurred and be continuing, and after giving
effect to such acquisition, no default shall have occurred and be continuing;
 
(b)          The company that is the subject and target of such proposed
acquisition (the "Target") is engaged in the conduct of business in the
transportation and logistics industry materially similar to that of Parent;
 
(c)          The proposed purchase price to be paid by Parent in connection with
such proposed acquisition shall be consistent with the business and acquisition
historical model of Parent;
 
(d)          Internally prepared quarterly projected financial statements
(including balance sheet, profit and loss statement, cash flow statement and
availability report) for a period of 12 months following the proposed closing
date of the proposed acquisition, prepared on a consolidated basis for Parent
and the Target (but having a separate column for the status and performance of
the Target, and including consolidating numbers for the end of such 12 month
period) including a demonstration of continued compliance with all financial
covenants set forth in this Agreement during such 12 month period ("Acquisition
Projections") shall have been provided to the Bank and are reasonably
satisfactory to the Bank;
 
(e)          All documents, instruments and agreements, and the terms and
conditions thereof, specifically including all purchase agreements, merger
agreements, documents relating to the creation of new subsidiaries by Parent in
connection with the proposed acquisition, documents, certificates and other
evidences showing that all approvals necessary in connection with such proposed
acquisition as contemplated by the parties to the proposed acquisition and/or
required by law have been obtained and all other documents relating to any
transactions to be consummated in connection with such proposed acquisition
("Acquisition Documents") shall have been provided to and are consistent with
the description of the transaction given to the Bank by Parent and do not
reflect any violation or reasonably likely violation of this Agreement or
applicable law;
 
(f)           The number of Permitted Acquisitions consummated and closed by
Parent during each fiscal year, starting with fiscal year 2012, shall not exceed
three (3) such Permitted Acquisitions and the aggregate cash consideration
payable at the closing of the acquisition shall not exceed $7,500,00 for any
single transaction and $12,500,000 in the aggregate in any fiscal year or such
other amount approved in writing by the Bank; provided, however, that (i) the
foregoing limitation shall exclude cash consideration derived from the proceeds
of sales of newly issued equity interests of the Parent during the nine-month
period prior to the closing of such acquisition to the extent the Parent
notifies the Bank in writing of the use of such cash consideration from sales of
newly issued equity interests in such transaction or transactions, and (ii) the
written consent of the Bank shall be required if the aggregate cash
consideration payable at the closing of such transaction is equal to or greater
than $25,000,000;
 
(g)          Parent has provided a certificate to the Bank that all of the
conditions set forth in this Section 1.6 have been met;
 
(h)          Borrower shall, and after giving effect to the funding of such
proposed acquisition, have undrawn borrowing availability under the Line of
Credit of at least $4,000,000;
 
(i)           The conditions precedent set forth in clauses (d) and (e) above
shall be completed at least twenty (20) business days prior to the date any such
proposed Permitted Acquisition is to be consummated and closed;
 
(j)           If Parent desires to include the accounts of the newly acquired
subsidiary as Acceptable Receivables, the Bank shall first have completed a
field audit and examination of such new subsidiary ("Acquisition Field Audit"),
the conduct of which (including the access provided to the Bank to the books and
records, employees and locations of the Target) and results of which must be
satisfactory to the Bank, no later than twenty (20) business days prior to the
date on which Parent wishes to include such accounts as Acceptable Receivables;


LOAN AGREEMENT
- 4 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(k)          The newly acquired subsidiary shall become a Borrower under this
Agreement and shall execute and deliver a security agreement to grant the Bank a
security interest in all of its personal property, including without limitation,
accounts, equipment, inventory and general intangibles; and
 
(l)           Parent's acquisition of the assets of Isla International Ltd.
("Isla International") is a Permitted Acquisition.
 
1.7.         "Prime Governmental Receivables" means Acceptable Receivables which
have resulted from an amount due and owing directly from the U.S. Government or
any department or agency thereof.
 
2.
LINE OF CREDIT AMOUNT AND TERMS

 
2.1.         Line of Credit Amount.
 
(a)          During the availability period described below, the Bank will
provide a line of credit (the "Line of Credit") to the Borrower.  The amount of
the Line of Credit (the "Commitment") is equal to the lesser of (i) the Credit
Limit or (ii) the Borrowing Base.
 
(b)         This is a revolving line of credit.  During the availability period,
the Borrower may repay principal amounts and reborrow them.
 
(c)          The Borrower agrees not to permit the principal balance outstanding
under the Line of Credit to exceed the Commitment.  If the Borrower exceeds this
limit, the Borrower will immediately pay the excess to the Bank upon the Bank's
demand.
 
2.2.         Availability Period.  The Line of Credit is available between the
date of this Agreement and November 30, 2013, or such earlier date as the
availability may terminate as provided in this Agreement (the "Expiration
Date").  The availability period for the Line of Credit will be considered
renewed if and only if (a) a written modification agreement is executed by the
Borrower and the Bank, or (b) the Bank has sent to the Borrower a written notice
of renewal for the Line of Credit (the "Renewal Notice").  The Borrower
specifically understands and agrees that the interest rate applicable to the
Line of Credit may be increased upon renewal and that the new interest rate will
apply to the entire outstanding principal balance of the Line of Credit.  If
this Line of Credit is renewed, it will continue to be subject to all the terms
and conditions set forth in this Agreement except as modified by the Renewal
Notice.  If this Line of Credit is renewed, the term "Expiration Date" shall
mean the date set forth in the Renewal Notice as the Expiration Date and the
same process for renewal will apply to any subsequent renewal of this Line of
Credit.  A renewal fee may be charged at the Bank's option.  The amount of the
renewal fee will be specified in the Renewal Notice.  The Bank shall conduct an
annual field exam of the Borrower to determine whether the Bank, in its sole
discretion, will renew the Line of Credit.
 
2.3.         Conditions to Availability of Credit.  In addition to the items
required to be delivered to the Bank under Section 9.2, the Borrower will
promptly deliver the following to the Bank at such times as may be requested by
the Bank:
 
(a)          A borrowing certificate, in form and detail satisfactory to the
Bank, setting forth the Acceptable Receivables on which the requested extension
of credit is to be based.
 
(b)         Copies of the invoices or the record of invoices from the Borrower's
sales journal for such Acceptable Receivables and a listing of the names and
addresses of the debtors obligated thereunder.
 
(c)          Copies of the delivery receipts, purchase orders, shipping
instructions, bills of lading and other documentation pertaining to such
Acceptable Receivables.
 
(d)          Copies of the cash receipts journal pertaining to the borrowing
certificate.


LOAN AGREEMENT
- 5 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.4.         Repayment Terms.
 
(a)          The Borrower will pay interest on November 1, 2011, and then on the
same day of each month thereafter until payment in full of any principal
outstanding under the Line of Credit.
 
(b)          The Borrower will repay in full any principal, interest or other
charges outstanding under the Line of Credit no later than the Expiration
Date.  Any interest period for an optional interest rate (described in
Section 2.6 below) shall expire no later than the Expiration Date.
 
2.5.         Interest Rate.
 
(a)          The interest rate (the "Base Rate") is a rate per year equal to the
greater of (i) the Prime Rate plus or minus the Applicable Base Rate Margin (set
forth in Section 2.7 below) or (ii) the Federal Funds Floating Rate plus 0.50%.
 
(b)          The Prime Rate is the rate of interest publicly announced from time
to time by the Bank as its Prime Rate.  The Prime Rate is set by the Bank based
on various factors, including the Bank's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans.  The Bank may price loans to its customers at, above, or
below the Prime Rate.  Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in the Bank's Prime Rate.
 
(c)          The Federal Funds Floating Rate for any day is a fluctuating rate
of interest equal to the Federal Funds Rate as published in the Federal Reserve
Bank of New York Statistical Daily Rates for such day (or, if such source is not
available, such alternate source as determined by the Bank).
 
2.6.         Optional Interest Rates.  Instead of the interest rate based on the
Base Rate, the Borrower may elect the optional interest rate listed below for
the Line of Credit during interest periods agreed to by the Bank and the
Borrower.  The optional interest rate shall be subject to the terms and
conditions described later in this Agreement.  Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a
"Portion."  The following optional interest rate is available:  The LIBOR Rate
(as defined in Section 3.2(c)) plus the Applicable LIBOR Rate Margin set forth
in Section 2.7 below.
 
2.7.         Applicable Rate.  The Applicable LIBOR Rate Margin and the
Applicable Base Rate Margin (each such margin, the "Applicable Rate") shall be
the following amounts per annum, based upon the Funded Debt to EBITDA Ratio (as
defined in Section 9.4 of this Agreement, the "Financial Test"), as set forth in
the most recent compliance certificate (or, if no compliance certificate is
required, the Borrower's most recent financial statements) received by the Bank
as required in Section 9.2; provided, however, that, until the Bank receives the
first compliance certificate or financial statement, such amounts shall be those
indicated for pricing level 4 set forth below:
 
Applicable Rate
(in percentage points per annum)


Pricing 
Level
 
Funded Debt to
EBITDA Ratio
 
Applicable LIBOR 
Rate Margin
 
Applicable Base 
Rate Margin
 
Unused
Commitment 
Fee
                 
1
 
˂ 1.75:1
 
plus 1.75
 
minus 0.75
 
0.20
                 
2
 
≤ 1.75:1 but ˂ 2.50:1
 
plus 2.00
 
minus 0.50
 
0.20
                 
3
 
≤ 2.50:1 but ˂ 3.25:1
 
plus 2.50
 
even
 
0.25
                 
4
 
≤ 3.25:1 but ≥ 4.0:1
 
plus 3.00
 
plus 0.50
 
0.30

 
LOAN AGREEMENT
- 6 -
 

 
 
 

--------------------------------------------------------------------------------

 

The Applicable Rate shall be in effect from the date the most recent compliance
certificate or financial statement is received by the Bank until the date the
next compliance certificate or financial statement is received; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate or financial statement, the Applicable Rate from the date such
compliance certificate or financial statement was due until the date such
compliance certificate or financial statement is received by the Bank shall be
the highest pricing level set forth above.
 
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Financial Test as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Financial
Test would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Bank an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  The Bank's acceptance of payment of such amounts will not constitute a
waiver of any default under this Agreement.  The Borrower's obligations under
this paragraph shall survive the termination of this Agreement and the repayment
of all other obligations.
 
2.8.         Letters of Credit.
 
(a)          During the availability period, at the request of the Borrower, the
Bank will issue:
 
(i)           Commercial letters of credit with a maximum maturity of 365 days
but not to extend more than 90 days beyond the Expiration Date.  Each commercial
letter of credit will require drafts payable at sight.
 
(ii)           Standby letters of credit with a maximum maturity of 365 days but
not to extend more than 90 days beyond the Expiration Date.  The standby letters
of credit may include a provision providing that the maturity date will be
automatically extended each year for an additional year unless the Bank gives
written notice to the contrary; provided, however, that each letter of credit
must include a final maturity date which will not be subject to automatic
extension.
 
(b)          The amount of the letters of credit outstanding at any one time
(including the drawn and unreimbursed amounts of the letters of credit) may not
exceed the lesser of (i) $1,000,000 or (ii) the sum of the Borrowing Base less
the principal amount outstanding under the Line of Credit.
 
(c)          The following letters of credit are outstanding from the Bank for
the account of the Borrower:
 
Letter of Credit Number
 
Amount
         
3117863
  $ 136,800.00            
3117864
  $ 150,000.00            
003057159
  $ 205,000.00  



As of the date of this Agreement, these letters of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.
 
(d)          In calculating the principal amount outstanding under the Line of
Credit, the calculation shall include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.
 
(e)          The Borrower agrees:
 
(i)           Any sum drawn under a letter of credit may, at the option of the
Bank, be added to the principal amount outstanding under this Agreement.  The
amount will bear interest and be due as described elsewhere in this Agreement.


LOAN AGREEMENT
- 7 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           If there is a default under this Agreement, to immediately prepay
and make the Bank whole for any outstanding letters of credit.
 
(f)           The issuance of any letter of credit and any amendment to a letter
of credit is subject to the Bank's written approval and must be in form and
content satisfactory to the Bank and in favor of a beneficiary acceptable to the
Bank.
 
(g)          To sign the Bank's form Application and Agreement for Commercial
Letter of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.
 
(h)          To pay any issuance and/or other fees that the Bank notifies the
Borrower will be charged for issuing and processing letters of credit for the
Borrower.
 
(i)           To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.
 
(j)           To pay the Bank a non-refundable fee equal to 1.50% per annum of
the outstanding undrawn amount of each standby letter of credit, payable
annually in advance, calculated on the basis of the face amount outstanding on
the day the fee is calculated.
 
3.
OPTIONAL INTEREST RATE

 
3.1.         Optional Rates.  Each optional interest rate is a rate per
year.  Interest will be paid in accordance with Section 2.4(a) above.  At the
end of any interest period, the interest rate will revert to the Base Rate,
unless the Borrower has designated another optional interest rate for the
Portion.  No Portion will be converted to a different interest rate during the
applicable interest period.  Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs.
 
3.2.         LIBOR Rate.  The election of LIBOR Rates shall be subject to the
following terms and requirements:
 
(a)          The interest period during which the LIBOR Rate will be in effect
will be one, two, three, six or nine months.  The first day of the interest
period must be a day other than a Saturday or a Sunday on which the Bank is open
for business in New York and London and dealing in offshore dollars (a "LIBOR
Banking Day").  The last day of the interest period and the actual number of
days during the interest period will be determined by the Bank using the
practices of the London inter-bank market.
 
(b)          Each LIBOR Rate Portion will be for an amount not less than One
Hundred Thousand Dollars ($100,000).
 
(c)          The "LIBOR Rate" means the interest rate determined by the
following formula.  (All amounts in the calculation will be determined by the
Bank as of the first day of the interest period.)
 
LIBOR Rate =   London Inter-Bank Offered Rate
 (1.00 - Reserve Percentage)


Where,


(i)           "London Inter-Bank Offered Rate" means, for any applicable
interest period, the rate per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank.  A "London Banking Day" is
a day on which banks in London are open for business and dealing in offshore
dollars.


LOAN AGREEMENT
- 8 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           "Reserve Percentage" means the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D, rounded upward to the nearest 1/100 of one
percent.  The percentage will be expressed as a decimal, and will include, but
not be limited to, marginal, emergency, supplemental, special, and other reserve
percentages.
 
(d)          The Borrower shall irrevocably request a LIBOR Rate Portion no
later than 12:00 noon, Pacific time, on the LIBOR Banking Day preceding the day
on which the London Inter-Bank Offered Rate will be set, as specified
above.  For example, if there are no intervening holidays or weekend days in any
of the relevant locations, the request must be made at least three days before
the LIBOR Rate takes effect.
 
(e)          The Bank will have no obligation to accept an election for a LIBOR
Rate Portion if any of the following described events has occurred and is
continuing:
 
(i)            Dollar deposits in the principal amount, and for periods equal to
the interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or
 
(ii)           the LIBOR Rate does not accurately reflect the cost of a LIBOR
Rate Portion.
 
(f)           Prepayments.
 
(i)            The Borrower may prepay the Line of Credit in full or in part at
any time.  The prepayment will be applied to the most remote payment of
principal due under this Agreement.
 
(ii)           Each prepayment, whether voluntary, by reason of acceleration or
otherwise, will be accompanied by the amount of accrued interest on the amount
prepaid, and, if the prepayment is made during a Fixed Interest Rate Period, the
prepayment fee described below.
 
(iii)          The prepayment fee is intended to compensate the Bank for the
funding costs of the prepaid credit, if any.  The prepayment fee will be
determined by calculating the funding costs incurred by the Bank, based on the
cost of funds at the time the interest rate was fixed, and subtracting the
interest income which can be earned by the Bank by reinvesting the prepaid funds
at the Reinvestment Rate.  The calculation is defined more fully below.
 
(iv)         The "Fixed Interest Rate Period" is the period during which the
interest rate in effect at the time of the prepayment does not change.  If the
Fixed Interest Rate Period does not extend for the entire remaining life of the
credit, then the following rules will apply:
 
(A)          For any portion of the prepaid principal for which the scheduled
payment date is after the end of the Fixed Interest Rate Period, the prepayment
fee for that portion shall be calculated based only on the period through the
end of the Fixed Interest Rate Period, as described below.
 
(B)           If a prepayment is made on a date on which the interest rate
resets, then there will be no prepayment fee.
 
(v)          The prepayment fee calculation is made separately for each Prepaid
Installment.  A "Prepaid Installment" is the amount of the prepaid principal
that would have been due on a particular scheduled payment date (the "Scheduled
Payment Date").  However, as explained in the preceding paragraph, all amounts
of the credit that would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.


LOAN AGREEMENT
- 9 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(vi)         The prepayment fee for a particular Prepaid Installment will be
calculated as follows:
 
(A)          Calculate the monthly interest payments that would have accrued on
the Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made.  The interest payments will be calculated using
the Original Cost of Funds Rate.
 
(B)           Next, calculate the monthly interest income that could be earned
on the Prepaid Installment if it were reinvested by the Bank at the Reinvestment
Rate through the Scheduled Payment Date.
 
(C)           Calculate the monthly differences of the amounts calculated in (A)
minus the amounts calculated in (B).
 
(D)           If the remaining term of the Fixed Interest Rate Period is greater
than one year, calculate the present value of the amounts calculated in (C),
using the Reinvestment Rate.  The result of the present value calculation is the
prepayment fee for the Prepaid Installment.
 
(vii)         Finally, the prepayment fees for all of the Prepaid Installments
are added together.  The sum, if greater than zero, is the total prepayment fee
due to the Bank.
 
(viii)       The following definitions will apply to the calculation of the
prepayment fee:
 
(i)            "Original Cost of Funds Rate" means the fixed interest rate per
annum, determined solely by the Bank, at which the Bank would be able to borrow
funds in the Bank Funding Markets for the duration of the Fixed Interest Rate
Period in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.
 
(ii)           "Bank Funding Markets" means one or more wholesale funding
markets available to the Bank, including the LIBOR, Eurodollar, and SWAP markets
as applicable and available, or such other appropriate money market as
determined by the Bank in its sole discretion.
 
(iii)           "Reinvestment Rate" means the fixed rate per annum, determined
solely by the Bank, as the rate at which the Bank would be able to reinvest
funds in the amount of the Prepaid Installment in the Bank Funding Markets on
the date of prepayment for a period of time approximating the period starting on
the date of prepayment and ending on the Scheduled Payment Date.
 
(ix)           The Original Cost of Funds Rate and the Reinvestment Rate are the
Bank's estimates only and the Bank is under no obligation to actually purchase
or match funds for any transaction or reinvest any prepayment. The Bank may
adjust the Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.
 
4.
FEES AND EXPENSES

 
4.1.         Fees.
 
(a)          Unused Commitment Fee.  The Borrower agrees to pay a fee on any
difference between the Credit Limit and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period.  The calculations of credit outstanding shall include the undrawn
amounts of letters of credit.  The fee will be calculated based on the
Applicable Rate for Unused Commitment Fee shown in the grid in
Section 2.7.  This fee is due on the last day of the month immediately following
each fiscal quarter end (e.g. April 30, July 31, October 31 and January 31)
until the Expiration Date.


LOAN AGREEMENT
- 10 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(b)          Waiver Fee.  If the Bank, at its discretion, agrees to waive or
amend any terms of this Agreement, the Borrower will, at the Bank's option, pay
the Bank a fee for each waiver or amendment in an amount advised by the Bank at
the time the Borrower requests the waiver or amendment.  Nothing in this
paragraph shall imply that the Bank is obligated to agree to any waiver or
amendment requested by the Borrower.  The Bank may impose additional
requirements as a condition to any waiver or amendment.
 
(c)          Late Fee.  To the extent permitted by law, the Borrower agrees to
pay a late fee in an amount not to exceed four percent (4%) of any payment that
is more than fifteen (15) days late.  The imposition and payment of a late fee
shall not constitute a waiver of the Bank's rights with respect to the default.
 
4.2.         Expenses.  The Borrower agrees to immediately repay the Bank for
expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.
 
4.3.         Reimbursement Costs.
 
(a)          The Borrower agrees to reimburse the Bank for any expenses it
incurs in the preparation of this Agreement and any agreement or instrument
required by this Agreement.  Expenses include, but are not limited to,
reasonable attorneys' fees, including any allocated costs of the Bank's in-house
counsel to the extent permitted by applicable law.
 
(b)          The Borrower agrees to reimburse the Bank for the cost of periodic
field examinations of the Borrower's books, records and collateral, and
appraisals of the collateral, at such intervals as the Bank may reasonably
require.  The actions described in this paragraph may be performed by employees
of the Bank or by independent appraisers.  Unless Borrower is in default, field
examinations will be conducted no more frequently than annually and appraisals
will be conducted no more frequently than annually.
5.
COLLATERAL

 
5.1.         Personal Property.  The Borrower's obligations to the Bank under
this Agreement will be secured by all personal property the Borrower now owns or
will own in the future, including without limitation, the personal property
listed in subsections (a) through (d) below.  The collateral is further defined
in security agreement(s) executed by the Borrower.  In addition, all personal
property collateral securing this Agreement shall also secure all other present
and future obligations of the Borrower to the Bank and to any affiliate of the
Bank (excluding any consumer credit covered by the federal Truth in Lending law,
unless the Borrower has otherwise agreed in writing or received written notice
thereof).  All personal property collateral securing any other present or future
obligations of the Borrower to the Bank shall also secure this Agreement.
 
(a)          Equipment and fixtures.
 
(b)          Inventory.
 
(c)          Receivables.
 
(d)          Patents, trademarks and other general intangibles.
 
5.2.         Swap Transactions. If the Borrower enters into any Swap Transaction
with the Bank, the collateral described above shall also secure all Swap
Obligations.  "Swap Transaction" shall mean any interest rate swap transaction,
forward rate transaction, interest rate cap, floor or collar transaction,
swaption, bond or bond price swap, option or forward, treasury lock, any similar
transaction, any option to enter into any of the foregoing and any combination
of the foregoing, which agreements may be oral or in writing including, without
limitation, any master agreement relating to or governing any or all of the
foregoing any related schedule or confirmations.  "Swap Obligations" shall mean
all indebtedness and obligations of the Borrower to the Bank under any Swap
Transaction, as any or all of them may from time to time be modified, amended,
extended, renewed and restated.
 
LOAN AGREEMENT
- 11 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
6.
DISBURSEMENTS, PAYMENTS AND COSTS

 
6.1.         Disbursements and Payments.
 
(a)          Each payment by the Borrower will be made in U.S. Dollars and
immediately available funds, without setoff or counterclaim.  Payments will be
made by debit to a deposit account, if direct debit is provided for in this
Agreement or otherwise authorized by the Borrower.  For payments not made by
direct debit, payments will be made by mail to the address shown on the
Borrower's statement, or by such other method as may be permitted by the Bank.
 
(b)          The Bank may honor instructions for advances or repayments given by
any one of the individuals authorized to sign loan agreements on behalf of the
Borrower, or any other individual designated by any one of such authorized
signers (each an "Authorized Individual").
 
(c)          Any Borrower (or an Authorized Individual of any Borrower), acting
alone, can borrow up to the full amount permitted under this Agreement.  Each
Borrower will be liable for all extensions of credit made under this Agreement
to any other Borrower.
 
(d)          For any payment under this Agreement made by debit to a deposit
account, the Borrower will maintain sufficient immediately available funds in
the deposit account to cover each debit.  If there are insufficient immediately
available funds in the deposit account on the date the Bank enters any such
debit authorized by this Agreement, the Bank may reverse the debit.
 
(e)          Each disbursement by the Bank and each payment by the Borrower will
be evidenced by records kept by the Bank.
 
(f)           Prior to the date each payment of principal and interest and any
fees from the Borrower becomes due (the "Due Date"), the Bank will send to the
Borrower a statement of the amounts that will be due on that Due Date (the
"Billed Amount").  The calculations in the bill will be made on the assumption
that no new extensions of credit or payments will be made between the date of
the billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.  If the Billed Amount differs from the actual amount
due on the Due Date (the "Accrued Amount"), the discrepancy will be treated as
follows:
 
(i)            If the Billed Amount is less than the Accrued Amount, the Billed
Amount for the following Due Date will be increased by the amount of the
discrepancy.  The Borrower will not be in default by reason of any such
discrepancy.
 
(ii)           If the Billed Amount is more than the Accrued Amount, the Billed
Amount for the following Due Date will be decreased by the amount of the
discrepancy.
 
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.
 
6.2.         Borrower's Instructions.
 
(a)          The Bank may honor instructions for advances or repayments or for
the designation of optional interest rates and may honor requests for the
issuance of letters of credit given, or purported to be given, by any one of the
Authorized Individuals, whether such instructions are given in writing or by
telephone, telefax or Internet and intranet websites designated by the Bank with
respect to separate products or services offered by the Bank. The Bank's
obligation to act on such instructions is subject to the terms, conditions and
procedures stated elsewhere in this Agreement.
 
(b)          Except as specified elsewhere in this Agreement or as otherwise
agreed between the Bank and the Borrower, advances will be deposited in and
repayments will be withdrawn from account number 69607414 owned by Parent, or
such other of the Borrower's accounts with the Bank as designated in writing by
the Borrower (the "Designated Account").


LOAN AGREEMENT
- 12 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(c)          The Borrower will indemnify and hold the Bank harmless from all
liability, loss, and costs in connection with any act resulting from
instructions the Bank reasonably believes are made by any Authorized Individual,
whether such instructions are given in writing or by telephone, telefax or
electronic communications (including e-mail, Internet and intranet
websites).  This paragraph will survive this Agreement's termination, and will
benefit the Bank and its officers, employees, and agents.
 
6.3.         Direct Debit.  The Borrower agrees that on the Due Date the Bank
will debit the Billed Amount from the Designated Account.
 
6.4.         Banking Days.  Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank's lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market.  All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day.  All payments
received on a day which is not a banking day will be applied to the Line of
Credit on the next banking day.
 
6.5.         Interest Calculation.  Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed.  This results in more
interest or a higher fee than if a 365-day year is used.  Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.
 
6.6.         Default Rate.  Upon the occurrence of any default under this
Agreement, all amounts outstanding under this Agreement, including any unpaid
interest, fees, or costs, will at the option of the Bank bear interest at a rate
which is 3.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement.  This may result in compounding of
interest.  This will not constitute a waiver of any default.
 
6.7.         Additional Costs.  The Borrower will pay the Bank, on demand, for
the Bank's costs or losses arising from any Change in Law which are allocated to
this Agreement or any credit outstanding under this Agreement.  The allocation
will be made as determined by the Bank, using any reasonable method.  The costs
include, without limitation, the following:
 
(a)          any reserve or deposit requirements (excluding any reserve
requirement already reflected in the calculation of the interest rate in this
Agreement); and
 
(b)          any capital requirements relating to the Bank's assets and
commitments for credit.
 
"Change in Law" means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law,"
regardless of the date enacted, adopted or issued.
 
6.8.         Overdrafts.  At the Bank's sole option in each instance, the Bank
may do one of the following:
 
(a)          The Bank may make advances under this Agreement to prevent or cover
an overdraft on any account of the Borrower with the Bank.  Each such advance
will accrue interest from the date of the advance or the date on which the
account is overdrawn, whichever occurs first, at the interest rate described in
this Agreement.  The Bank may make such advances even if the advances may cause
any credit limit under this Agreement to be exceeded.
 
(b)          The Bank may reduce the amount of credit otherwise available under
this Agreement by the amount of any overdraft on any account of the Borrower
with the Bank.


LOAN AGREEMENT
- 13 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
This paragraph shall not be deemed to authorize the Borrower to create
overdrafts on any of the Borrower's accounts with the Bank.
 
6.9.         Payments in Kind.  If the Bank requires delivery in kind of the
proceeds of collection of the Borrower's accounts receivable, such proceeds
shall be credited to interest, principal, and other sums owed to the Bank under
this Agreement in the order and proportion determined by the Bank in its sole
discretion.  All such credits will be conditioned upon collection and any
returned items may, at the Bank's option, be charged to the Borrower.
 
7.
CONDITIONS

 
The Bank must receive the following items, in form and content acceptable to the
Bank, before it is required to extend any credit to the Borrower under this
Agreement:
 
7.1.         Conditions to First Extension of Credit.  Before the first
extension of credit:
 
(a)          Authorizations.  Evidence that the execution, delivery and
performance by each Borrower of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.
 
(b)          Governing Documents.  If required by the Bank, a copy of the
Borrower's organizational documents.
 
(c)          Security Agreements.  Signed original security agreements covering
the personal property collateral which the Bank requires.
 
(d)          Perfection and Evidence of Priority.  Financing statements and
fixture filings (and any collateral in which the Bank requires a possessory
security interest), together with evidence that the security interests and liens
in favor of the Bank are valid, enforceable, and prior to all others' rights and
interests, except those the Bank consents to in writing.
 
(e)          Evidence of Insurance.  Evidence of insurance coverage as required
by Section 9.17 of this Agreement.
 
(f)           Notices of Assignment and Instruments of Assignment.  If requested
by the Bank, signed original Notices of Assignment and Instruments of Assignment
for all Acceptable Receivables, in form acceptable to the Bank.
 
(g)          Payment of Fees.  Payment of all accrued and unpaid expenses
incurred by the Bank as required by Section 4.3.
 
(h)          Other Items.  Any other items that the Bank reasonably requires.
 
7.2.         Conditions to Subsequent Advances.  Before each subsequent
extension of credit:
 
(a)          Representations and Warranties.  The representations and warranties
made by the Borrower in the loan documents and in any certificate, document, or
financial statement furnished at any time shall continue to be true and correct,
except to the extent that such representations and warranties expressly relate
to an earlier date.
 
(b)          No Material Adverse Change.  Subsequent to the date of the
Borrower's most recent annual financial statements delivered to the Bank, the
Borrower has not incurred any liabilities or obligations, direct or contingent
that are prohibited by this Agreement, and there has not been any material
adverse change in the financial condition of the Borrower.
 
(c)          Compliance.  No event of default or other event which, upon notice
or lapse of time or both would constitute an event of default under this
Agreement, shall have occurred and be continuing, or shall exist after giving
effect to the advance of credit to be made.


LOAN AGREEMENT
- 14 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
8.
REPRESENTATIONS AND WARRANTIES

 
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
8.1.         Formation.  Each Borrower is duly formed and existing under the
laws of the state where organized.
 
8.2.         Authorization.  This Agreement, and any instrument or agreement
required hereunder, are within the Borrower's powers, have been duly authorized,
and do not conflict with any of its organizational papers.
 
8.3.         Enforceable Agreement.  This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.
 
8.4.         Good Standing.  In each state in which the Borrower does business,
it is properly licensed, in good standing, and, where required, in compliance
with fictitious name statutes.
 
8.5.         No Conflicts.  This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.
 
8.6.         Financial Information.  All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower's financial condition, including all
material contingent liabilities.  Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower.
 
8.7.         Lawsuits.  There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would impair the Borrower's
financial condition or ability to repay the Line of Credit, except as have been
disclosed in writing to the Bank.
 
8.8.         Collateral.  All collateral required in this Agreement is owned by
the grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.
 
8.9.         Permits, Franchises.  The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights and fictitious name rights necessary to
enable it to conduct the business in which it is now engaged.
 
8.10.       Other Obligations.  The Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.
 
8.11.       Tax Matters.  The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to the Bank.
 
8.12.       No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, a default under this Agreement.
 
8.13.       Insurance.  The Borrower has obtained, and maintained in effect, the
insurance coverage required in Section 9.17 of this Agreement.
 
8.14.       Employee Benefit Plan.  The Borrower is in compliance in all
material respects with the provisions of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), and the regulations and published
interpretations thereunder.  The Borrower has not engaged in any acts or
omissions that would make the Borrower materially liable to any Plan, to any of
its participants, or to the Internal Revenue Service, under ERISA.  Capitalized
terms in this paragraph shall have the meanings defined within ERISA.
LOAN AGREEMENT
- 15 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
8.15.       Prime Governmental Receivables.  With respect to all Prime
Government Receivables, to the best of the Borrower's knowledge (a) there has
been no default or cancellation with respect thereto, (b) the Prime Government
Receivables are not dependent on any future appropriations, (c) the assignment
of all sums due thereunder does not violate any law, statute, or regulation and
is permissible, (d) the Borrower has the right to assign all monies due
thereunder, (e) any prior assignment with respect thereto have been terminated;
and (f) the Borrower is not subject to any pending or threatened debarment
proceedings.
 
8.16.       Assignment of Claims Act.  The Borrower is now in compliance and
hereby covenants and agrees that the Borrower will in the future comply with any
and all of the requirements of the Assignment of Claims Act (Title 31 Section
3727 and Title 41 Section 15 of the United States Code), where such statutes are
applicable to any Acceptable Receivables, and shall, at the request of the Bank,
take all such other action as may be necessary to facilitate the direct
assignment to the Bank of the payments due or to become due under any Acceptable
Receivables, and such further action as may be necessary to facilitate the
creation and perfection of the Bank's security interest in such payments.
 
8.17.       UCC Information.  Each Borrower was originally formed under the laws
of the state indicated below its signature on this Agreement and remains formed
under the laws of such state.  Each Borrower's "organizational identification
number" for purposes of the UCC is indicated below its signature on this
Agreement.  The Borrower's place of business (or, if the Borrower has more than
one place of business, its chief executive office) is located at the address
listed on the signature page of this Agreement.
 
9.
COVENANTS

 
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
 
9.1.         Use of Proceeds.  To use the proceeds of the Line of Credit only
for funding working capital needs associated with further organic growth and
future acquisitions.  Any use of the Line of Credit for future acquisitions will
be subject to acceptance by the Bank based upon the terms set forth in
Section 1.6 of this Agreement.  The Line of Credit may also be used for general
corporate purposes, including the repurchase of common stock of the Parent of up
to $1,000,000.
 
9.2.         Financial Information.  To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as requested by the Bank from time to time.  The Bank
reserves the right, upon written notice to the Borrower, to require the Borrower
to deliver financial information and statements to the Bank more frequently than
otherwise provided below, and to use such additional information and statements
to measure any applicable financial covenants in this Agreement:
 
(a)          Within 150 days of the fiscal year end, the annual financial
statements of Parent and its affiliates, certified and dated by an authorized
financial officer.  These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank.  The statements shall be prepared on a consolidated and consolidating
basis.
 
(b)          Within 45 days after each period's end (including the last period
in each fiscal year), quarterly financial statements of Parent and its
affiliates, certified and dated by an authorized financial officer.  These
financial statements may be company-prepared.  The statements shall be prepared
on a consolidated and consolidating basis.
 
(c)          Within the period(s) provided in (a) and (b) above, a compliance
certificate of the Borrower signed by an authorized financial officer of the
Borrower setting forth (i) the information and computations (in sufficient
detail) to establish that the Borrower is in compliance with all financial
covenants at the end of the period covered by the financial statements then
being furnished and (ii) whether there existed as of the date of such financial
statements and whether there exists as of the date of the certificate, any
default under this Agreement and, if any such default exists, specifying the
nature thereof and the action the Borrower is taking and proposes to take with
respect thereto.


LOAN AGREEMENT
- 16 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(d)          A borrowing certificate setting forth the amount of Acceptable
Receivables as of the last day of each month within twenty (20) days after month
end and, upon the Bank's request, copies of the invoices or the record of
invoices from each Borrower's sales journal for such Acceptable Receivables,
copies of the delivery receipts, purchase orders, shipping instructions, bills
of lading and other documentation pertaining to such Acceptable Receivables, and
copies of the cash receipts journal pertaining to the borrowing certificate.
 
(e)          At the request of the Bank, a contract backlog report shall be
provided to the Bank in a form approved by the Bank.  The backlog report shall
include the following information with respect to all Prime Government
Receivables: contract number, agency, contracting officer, contract type,
remaining funded and unfunded portions and estimated profitability.
 
(f)           At the request of the Bank, three (3) original "Instrument of
Assignment of Payments Under Government Contracts" shall be provided to the Bank
in a form approved by the Bank for each contract assigned to the Bank.  These
forms shall be provided to the Bank along with three (3) original "Notice of
Assignment of U.S. Government Contracts" in a form approved by the Bank for each
contract assigned to the Bank.
 
(g)          A detailed aging of each Borrower's receivables by invoice or a
summary aging by account debtor, as specified by the Bank, within twenty (20)
days after the end of each month.
 
(h)          If requested by the Bank, a summary aging by vendor of accounts
payable within twenty (20) days after the end of each month.
 
(i)           If the Bank requires the Borrower to deliver the proceeds of
accounts receivable to the Bank upon collection by the Borrower, a schedule of
the amounts so collected and delivered to the Bank.
 
(j)           Within one hundred and fifty (150) days of the end of each fiscal
year, the Borrower's forecasted budget of profit and loss, balance sheet and
statement of cash flows for the following fiscal year.
 
(k)          Copies of all letters of credit issued on support of the Borrower's
accounts receivable.
 
(l)           Promptly upon the Bank's request, such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
the Borrower and as to each guarantor of the Borrower's obligations to the Bank
as the Bank may request.
 
(m)         Annual field exam of the Borrower's books, records and collateral.
 
(n)          If requested by the Bank, (i) a detailed aging of the Borrower's
Foreign Receivables by invoice; or (ii) a summary aging by account debtor that
includes foreign credit insurance coverage and identifies the uninsured portion
of Foreign Receivables.
 
9.3.        Profitability.  With respect to Parent, not to incur on a
consolidated basis, a net loss before taxes, amortization of acquired
intangibles and extraordinary items in any two consecutive quarterly accounting
periods.
 
9.4.        Funded Debt to EBITDA Ratio.  With respect to Parent, maintain on a
consolidated basis a ratio of Funded Debt to EBITDA not to exceed 4.00 to 1,
reducing to 3.75 to 1 at December 31, 2012, 3.50 to 1 at December 31, 2013 and
3.25 to 1 at December 31, 2014.  This ratio will be calculated at the end of
each reporting period for which the Bank requires financial statements from the
Borrower, using the results of the last twelve-month period ending with that
reporting period.  As used in this Section 9.4, capitalized terms have the
following meanings:
 
(a)           "Allowable Add-Backs" means the following expenses associated with
acquisitions permitted by the Agreement:  (a) transaction costs (which include
legal costs, due diligence costs and accounting costs), (b) severance costs
(which include medical, unemployment and other costs related to staff
reductions), (c) relocation costs, and (d) restructing costs (including lease
obligations) in response to FAS-141R up to $1,500,000.  The foregoing "add-back"
expenses will be allowed in the quarter the expense occurs and as long as that
quarter remains in a trailing twelve-month calculation.
 
LOAN AGREEMENT
- 17 -
 

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           "Contingent Liabilities" means all liabilities that are related to
earn-out provisions, whether or not such liabilities are determined based upon
EBITDA performance or other metric of the company being acquired, the amount of
which has not been finally determined.
 
(c)           "EBITDA" means net income, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation, amortization, plus Equity Credits, and
other non-cash charges, plus Allowable Add-Backs.  These figures will be added
to EBITDA for the following trailing twelve month periods to adjust Parent's
EBITDA for the historical performance of DBA Distribution.  The adjustments are
(i) for the rolling four quarter period ended June 30, 2011, the amount of
$1,500,000, (ii) for the rolling four quarter period ended September 30, 2011,
the amount of $1,125,000, (iii) for the rolling four quarter period ended
December 31, 2011, the amount of $750,000, and (iv) for the rolling four quarter
period ended March 31, 2012, the amount of $375,000.  These figures will be
added to EBITDA for the following trailing twelve month periods to adjust
Parent's EBITDA for the historical performance after the acquisition of Isla
International's assets.  The adjustments are (i) for the rolling four quarter
period ended December 31, 2011, the amount of $2,762,500, (ii) for the rolling
four quarter period ended March 31, 2012, the amount of $1,933,750, (iii) for
the rolling four quarter period ended June 30, 2012, the amount of $1,105,750,
and (iv) for the rolling four quarter period ended September 30, 2012, the
amount of $276,250.
 
(d)           "Equity Credits" means with respect to any measurement period, the
sum of expenses incurred in the ordinary course of business paid through the
issuance of common stock (or options to purchase stock) in Parent.
 
(e)           "Funded Debt" means all outstanding liabilities for borrowed money
and other interest-bearing liabilities, including any debt or liabilities
guaranteed by the Parent or any of its subsidiaries, current and long-term debt
and Subordinated Liabilities, and excluding Contingent Liabilities.
 
(f)           "Subordinated Liabilities" means liabilities subordinated to the
Borrower's obligations to the Bank in a manner acceptable to the Bank in its
sole discretion.
 
9.5.        Basic Fixed Charge Coverage Ratio.  With respect to the Parent,
maintain on a consolidated basis a Basic Fixed Charge Coverage Ratio of at least
1.25 to 1.  As used herein, "Basic Fixed Charge Coverage Ratio" means the ratio
of (a) the sum of EBITDA, minus income tax, minus dividends, withdrawals, and
other distributions to (b) the sum of interest expense and the current portion
of long term debt and the current portion of capitalized lease
obligations.  Interest and principal payments include all cash payments,
including but not limited to, those related to senior bank debt, mezzanine debt,
seller notes, and realized earn-out payments.  As used herein, "EBITDA" has the
meaning given in Section 9.4(c) above.  This ratio will be calculated at the end
of each reporting period for which the Bank requires financial statements, using
the results of the twelve-month period ending with that reporting period.  The
current portion of long-term liabilities will be measured as of the date twelve
(12) months prior to the current financial statement.
 
9.6.        Senior Debt to EBITDA Ratio.  With respect to the Parent, maintain
on a consolidated basis, a Senior Debt to EBITDA Ratio of at least 2.50 to 1,
reducing to 2.25 to 1 on December 31, 2012.  As used herein, "Senior Debt" means
all indebtedness of the Borrower to the Bank.  "EBITDA" shall have the meaning
given in Section 9.4(c) above.
 
9.7.        Bank as Principal Depository.  To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.
 
LOAN AGREEMENT
- 18 -
 


 
 

--------------------------------------------------------------------------------

 
 
9.8.        Other Debts.  Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than those to the Bank or to
any affiliate of the Bank), or become liable for the liabilities of others,
without the Bank's written consent.  This does not prohibit:
 
(a)           Acquiring goods, supplies, or merchandise on normal trade credit.
 
(b)           Endorsing negotiable instruments received in the usual course of
business.
 
(c)           Obtaining surety bonds in the usual course of business.
 
(d)           Liabilities, lines of credit and leases in existence on the date
of this Agreement disclosed in writing to the Bank.
 
(e)           Additional debts and lease obligations for the acquisition of
Permitted Acquisitions or fixed assets, to the extent permitted elsewhere in
this Agreement.
 
(f)           Additional debts and lease obligations for business purposes which
do not exceed a total principal amount of $2,500,000 outstanding at any one
time.
 
(g)           Subordinated debt from Caltius Partners IV, LP, a Delaware limited
partnership, and Caltius Partners Executive IV, LP, a Delaware limited
partnership (together "Caltius"), in the original principal amount of
$10,000,000 pursuant to an Investment Agreement by and among Caltius, the
Borrower and other subsidiaries of the Borrower, which is subordinated pursuant
to a Subordination Agreement by and among Caltius, the Borrower and the Bank.
 
9.9.        Other Liens.  Not to create, assume, or allow any security interest
or lien (including judicial liens) on property the Borrower now or later owns,
except:
 
(a)           Liens and security interests in favor of the Bank or to any
affiliate of the Bank.
 
(b)           Liens for taxes not yet due.
 
(c)           Liens outstanding on the date of this Agreement disclosed in
writing to the Bank.
 
9.10.      Maintenance of Assets.
 
(a)           Not to sell, assign, lease, transfer or otherwise dispose of any
part of the Borrower's business or the Borrower's assets except in the ordinary
course of the Borrower's business.
 
(b)           Not to sell, assign, lease, transfer or otherwise dispose of any
assets for less than fair market value, or enter into any agreement to do so.
 
(c)           Not to enter into any sale and leaseback agreement covering any of
its fixed assets.
 
(d)           To maintain and preserve all rights, privileges, and franchises
the Borrower now has.
 
(e)           To make any repairs, renewals, or replacements to keep the
Borrower's properties in good working condition.
 
9.11.      Investments.  Not to have any existing, or make any new, investments
in any individual or entity, or make any capital contributions or other
transfers of assets to any individual or entity, except for:
 
(a)           Existing investments disclosed to the Bank in writing.
 
(b)           Investments in the Borrower's current subsidiaries.
 
(c)           Investments in any of the following:
 
 (i)           certificates of deposit;
 
 (ii)          U.S. treasury bills and other obligations of the federal
government;
 
LOAN AGREEMENT
- 19 -
 


 
 

--------------------------------------------------------------------------------

 
 
 (iii)         readily marketable securities (including commercial paper, but
excluding restricted stock and stock subject to the provisions of Rule 144 of
the Securities and Exchange Commission).
 
9.12.      Loans.  Not to make any loans, advances or other extensions of credit
to any individual or entity, except for:
 
(a)           Existing extensions of credit disclosed to the Bank in writing.
 
(b)           Extensions of credit to the Borrower's current subsidiaries and
subsidiaries acquired as a Permitted Acquisition.
 
(c)           Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.
 
9.13.      Change of Management.  Not to change the chief executive officer of
the Parent.
 
9.14.      Change of Ownership.  Not to cause, permit, or suffer any change in
capital ownership such that there is a change of more than twenty-five percent
(25%) in the direct or indirect capital ownership of any Borrower that is a
subsidiary of Parent.
 
9.15.      Additional Negative Covenants.  Not to, without the Bank's written
consent and except as or incident to a Permitted Acquisition:
 
(a)           Enter into any consolidation, merger, or other combination, or
become a partner in a partnership, a member of a joint venture, or a member of a
limited liability company other than Permitted Acquisitions.
 
(b)           Acquire or purchase a business or its assets other than Permitted
Acquisitions.
 
(c)           Engage in any business activities substantially different from the
Borrower's present business.
 
(d)           Liquidate or dissolve the Borrower's business.
 
(e)           Voluntarily suspend its business for more than two (2) days in any
thirty (30) day period.
 
(f)           Make any "earn-out" payments in connection with a Permitted
Acquisition unless the Borrower is in compliance with the financial covenants
set forth in this Agreement and any such payment would not result in a default
under any such financial covenant.
 
9.16.      Notices to Bank.  To promptly notify the Bank in writing of:
 
(a)           Any lawsuit over $100,000 against the Borrower (or any Obligor).
 
(b)           Any substantial dispute between any governmental authority and the
Borrower (or any Obligor).
 
(c)           Any event of default under this Agreement, or any event which,
with notice or lapse of time or both, would constitute an event of default.
 
(d)           Any material adverse change in the Borrower's (or any Obligor's)
business condition (financial or otherwise), operations, properties or
prospects, or ability to repay the Line of Credit.
 
(e)           Any change in the Borrower's name, legal structure, state of
registration, place of business, or chief executive office if the Borrower has
more than one place of business.
 
(f)           Any actual contingent liabilities of any Borrower (or any
Obligor), and any such contingent liabilities which are reasonably foreseeable,
where such liabilities are in excess of $250,000 in the aggregate.
 
For purposes of this Agreement, "Obligor" shall mean any guarantor or any party
pledging collateral to the Bank.
 
LOAN AGREEMENT
- 20 -
 


 
 

--------------------------------------------------------------------------------

 
 
9.17.      Insurance.
 
(a)           General Business Insurance.  To maintain insurance satisfactory to
the Bank as to amount, nature and carrier covering property damage (including
loss of use and occupancy) to any of the Borrower's properties, business
interruption insurance, public liability insurance including coverage for
contractual liability, product liability and workers' compensation, and any
other insurance which is usual for the Borrower's business.  Each policy shall
provide for at least thirty (30) days prior notice to the Bank of any
cancellation thereof.
 
(b)           Insurance Covering Collateral.  To maintain all risk property
damage insurance policies (including without limitation windstorm coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
collateral.  Each insurance policy must be for the full replacement cost of the
collateral and include a replacement cost endorsement.  The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender's loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.
 
(c)           Evidence of Insurance.  Upon the request of the Bank, to deliver
to the Bank a copy of each insurance policy, or, if permitted by the Bank, a
certificate of insurance listing all insurance in force.
 
9.18.      Compliance with Laws.  To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower's business.
 
9.19.      ERISA Plans.  Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any
Plan.  "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Capitalized terms in this paragraph shall have the
meanings defined within ERISA.
 
9.20.      Books and Records.  To maintain adequate books and records.
 
9.21.      Audits.  To allow the Bank and its agents to inspect the Borrower's
properties and examine, audit, and make copies of books and records at any
reasonable time.  If any of the Borrower's properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank's requests for information concerning such
properties, books and records.
 
9.22.      Perfection of Liens.  To help the Bank perfect and protect its
security interests and liens, and reimburse it for related costs it incurs to
protect its security interests and liens.
 
9.23.      Cooperation.  To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.
 
9.24.      Assignment of Claims Act.  To comply with any and all of the
requirements of Title 31 Section 3727 and Title 41 Section 15 of the United
States Code and all rules and regulations relating thereto, as amended, where
such statutes, rules and regulations are, at the option of the Bank, applicable
to particular contracts, and shall at all times take all such other action as
may be necessary to facilitate and/or ensure perfection of the Bank's security
interest in and the assignment of the contracts.
 
10. 
DEFAULT AND REMEDIES

 
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  In addition, if any event of default
occurs, the Bank shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity.  If
an event of default occurs under Section 10.5, with respect to any Borrower,
then the entire debt outstanding under this Agreement will automatically be due
immediately.
 
LOAN AGREEMENT
- 21 -
 


 
 

--------------------------------------------------------------------------------

 
 
10.1.      Failure to Pay.  The Borrower fails to make a payment under this
Agreement within five (5) days after the due date.
 
10.2.      Other Bank Agreements.  Any Borrower (or any Obligor) or any of the
Borrower's related entities or affiliates fails to meet the conditions of, or
fails to perform any obligation under any other agreement any Borrower (or any
Obligor) or any of the Borrower's related entities or affiliates has with the
Bank or any affiliate of the Bank.  If, in the Bank's opinion, the breach is
capable of being remedied, the breach will not be considered an event of default
under this Agreement for a period of fifteen (15) days after the date on which
the Bank gives written notice of the breach to the Borrower.
 
10.3.      Cross-default.  Any default occurs under any agreement in connection
with any credit any Borrower (or any Obligor) or any of the Borrower's related
entities or affiliates has obtained from anyone else, including without
limitation, Caltius, or which any Borrower (or any Obligor) or any of the
Borrower's related entities or affiliates has guaranteed if the default is not
cured within fifteen (15) days.
 
10.4.      False Information.  Any Borrower or any Obligor has given the Bank
false or misleading information or representations.
 
10.5.      Bankruptcy.  Any Borrower, any Obligor, or any general partner of any
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties and such petition is not dismissed
within ninety (90) days, or any Borrower, any Obligor, or any general partner of
any Borrower or of any Obligor makes a general assignment for the benefit of
creditors.
 
10.6.      Receivers.  A receiver or similar official is appointed for a
substantial portion of any Borrower's or any Obligor's business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.
 
10.7.      Lien Priority.  The Bank fails to have an enforceable first lien
(except for any prior liens to which the Bank has consented in writing) on or
security interest in any property given as security for this Agreement (or any
guaranty).
 
10.8.      Judgments.  Any judgments or arbitration awards are entered against
any Borrower or any Obligor, or any Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $250,000 or more in excess of any insurance coverage.
 
10.9.      Material Adverse Change.  A material adverse change occurs, or is
reasonably likely to occur, in the Borrower's (or any Obligor's) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the Line of Credit; or the Bank determines that it is insecure
for any other reason.
 
10.10.    Government Action.  Any government authority takes action that the
Bank believes materially adversely affects the Borrower's or any Obligor's
financial condition or ability to repay the Line of Credit.
 
10.11.    Default under Related Documents.  Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow its guaranty.
 
10.12.    ERISA Plans.  Any one or more of the following events occurs with
respect to a Plan of the Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject the Borrower to any tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, could have a material adverse effect on the
financial condition of the Borrower:
 
(a)           A reportable event shall occur under Section 4043(c) of ERISA with
respect to a Plan.
 
(b)           Any Plan termination (or commencement of proceedings to terminate
a Plan) or the full or partial withdrawal from a Plan by the Borrower or any
ERISA Affiliate.
 
LOAN AGREEMENT
- 22 -
 


 
 

--------------------------------------------------------------------------------

 
 
10.13.    Other Breach Under Agreement.  A default occurs under any other term
or condition of this Agreement not specifically referred to in this
Article.  This includes any failure or anticipated failure by the Borrower to
comply with any financial covenants set forth in this Agreement, whether such
failure is evidenced by financial statements delivered to the Bank or is
otherwise known to the Borrower or the Bank. If, in the Bank's opinion, the
breach is capable of being remedied, the breach will not be considered an event
of default under this Agreement for a period of fifteen (15) days after the date
on which the Bank gives written notice of the breach to the Borrower.
 
10.14.    Material Default Under Any Acceptable Receivable.  A material default
by the Borrower occurs under the terms of any Acceptable Receivable or any
breach in the Borrower's performance obligations occurs under any Acceptable
Receivable. If, in the Bank's opinion, the breach is capable of being remedied,
the breach will not be considered an event of default under this Agreement for a
period of fifteen (15) days after the date on which the Bank gives written
notice of the breach to the Borrower.
 
10.15.    Termination of Acceptable Receivable.  Any Acceptable Receivable is
terminated for default.
 
11. 
ENFORCING THIS AGREEMENT; MISCELLANEOUS

 
11.1.      GAAP.  Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.
 
11.2.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.  If state or local law and
federal law are inconsistent, or if state or local law is preempted by federal
law, federal law governs.  If the Bank has greater rights or remedies under
federal law, whether as a national bank or otherwise, this paragraph shall not
be deemed to deprive the Bank of such rights and remedies as may be available
under federal law.  The Borrower irrevocably consents to the personal
jurisdiction of the state and federal courts located in the State of Washington
in any action brought under this Agreement or any related loan document, and any
action based upon the transactions encompassed by this Agreement, whether or not
based in contract.  Venue of any such action shall be laid in King County,
Washington, unless some other venue is required for the Bank to fully realize
upon the assets of the Borrower, or any collateral or guaranties.
 
11.3.      Successors and Assigns.  This Agreement is binding on the Borrower's
and the Bank's successors and assignees.  The Borrower agrees that it may not
assign this Agreement without the Bank's prior consent.  The Bank may sell
participations in or assign the Line of Credit, and may exchange information
about the Borrower (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees.  If a
participation is sold or the Line of Credit is assigned, the purchaser will have
the right of set-off against the Borrower.
 
11.4.      Dispute Resolution Provision.  This paragraph, including the
subparagraphs below, is referred to as the "Dispute Resolution Provision."  This
Dispute Resolution Provision is a material inducement for the parties entering
into this Agreement.
 
(a)           This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement (collectively a
"Claim").  For the purposes of this Dispute Resolution Provision only, the term
"parties" shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this Agreement.
 
(b)           At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the "Act").  The Act will apply even though this Agreement
provides that it is governed by the law of a specified state.
 
LOAN AGREEMENT
- 23 -
 


 
 

--------------------------------------------------------------------------------

 

(c)           Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof ("AAA"), and the terms of this Dispute Resolution Provision.  In the
event of any inconsistency, the terms of this Dispute Resolution Provision shall
control.  If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, the Bank
may designate another arbitration organization with similar procedures to serve
as the provider of arbitration.
 
(d)           The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
Agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing.  However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days.  The arbitrator(s) shall
provide a concise written statement of reasons for the award.  The arbitration
award may be submitted to any court having jurisdiction to be confirmed and have
judgment entered and enforced.
 
(e)           The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and shall dismiss the arbitration if the Claim is barred
under the applicable statutes of limitation. For purposes of the application of
any statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (h) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.
 
(f)            This paragraph does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.
 
(g)           The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.
 
(h)           Any arbitration or court trial (whether before a judge or jury) of
any Claim will take place on an individual basis without resort to any form of
class or representative action (the "Class Action Waiver").  The Class Action
Waiver precludes any party from participating in or being represented in any
class or representative action regarding a Claim.  Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court and not by an arbitrator.  The
parties to this agreement acknowledge that the Class Action Waiver is material
and essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties' agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver.  The
Parties acknowledge and agree that under no circumstances will a class action be
arbitrated.
 
(i)            By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this Agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable.  WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.
 
LOAN AGREEMENT
- 24 -
 


 
 

--------------------------------------------------------------------------------

 
 
11.5.      Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced.  The Bank retains all
rights, even if it makes a loan after default.  If the Bank waives a default, it
may enforce a later default.  Any consent or waiver under this Agreement must be
in writing.
 
11.6.      Attorneys' Fees.  The Borrower shall reimburse the Bank for any
reasonable costs and attorneys' fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, "workout" or restructuring under this
Agreement.  In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys' fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.  In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys' fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case.  As used in this
paragraph, "attorneys' fees" includes the allocated costs of the Bank's in-house
counsel.
 
11.7.      Joint and Several Liability.
 
(a)           Each Borrower agrees that it is jointly and severally liable to
the Bank for the payment of all obligations arising under this Agreement, and
that such liability is independent of the obligations of the other Borrower(s).
Each obligation, promise, covenant, representation and warranty in this
Agreement shall be deemed to have been made by, and be binding upon, each
Borrower, unless this Agreement expressly provides otherwise.  The Bank may
bring an action against any Borrower, whether an action is brought against the
other Borrower(s).
 
(b)           Each Borrower agrees that any release which may be given by the
Bank to the other Borrower(s) will not release such Borrower from its
obligations under this Agreement.
 
(c)           Each Borrower waives any right to assert against the Bank any
defense, setoff, counterclaim, or claims which such Borrower may have against
the other Borrower(s) or any other party liable to the Bank for the obligations
of the Borrowers under this Agreement.
 
(d)           Each Borrower waives any defense by reason of any other Borrower's
or any other person's defense, disability, or release from liability.  The Bank
can exercise its rights against each Borrower even if any other Borrower or any
other person no longer is liable because of a statute of limitations or for
other reasons.
 
(e)           Each Borrower agrees that it is solely responsible for keeping
itself informed as to the financial condition of the other Borrower(s) and of
all circumstances which bear upon the risk of nonpayment.  Each Borrower waives
any right it may have to require the Bank to disclose to such Borrower any
information which the Bank may now or hereafter acquire concerning the financial
condition of the other Borrower(s).
 
(f)            Each Borrower waives all rights to notices of default or
nonperformance by any other Borrower under this Agreement.  Each Borrower
further waives all rights to notices of the existence or the creation of new
indebtedness by any other Borrower and all rights to any other notices to any
party liable on any of the credit extended under this Agreement.
 
(g)           The Borrowers represent and warrant to the Bank that each will
derive benefit, directly and indirectly, from the collective administration and
availability of credit under this Agreement.  The Borrowers agree that the Bank
will not be required to inquire as to the disposition by any Borrower of funds
disbursed in accordance with the terms of this Agreement.
 
(h)           Until all obligations of the Borrowers to the Bank under this
Agreement have been paid in full and any commitments of the Bank or facilities
provided by the Bank under this Agreement have been terminated, each Borrower
(a) waives any right of subrogation, reimbursement, indemnification and
contribution (contractual, statutory or otherwise), including without
limitation, any claim or right of subrogation under the Bankruptcy Code
(Title 11, U.S. Code) or any successor statute, which such Borrower may now or
hereafter have against any other Borrower with respect to the indebtedness
incurred under this Agreement; (b) waives any right to enforce any remedy which
the Bank now has or may hereafter have against any other Borrower, and waives
any benefit of, and any right to participate in, any security now or hereafter
held by the Bank.
 
LOAN AGREEMENT
- 25 -
 


 
 

--------------------------------------------------------------------------------

 
 
(i)           Each Borrower waives any right to require the Bank to proceed
against any other Borrower or any other person; proceed against or exhaust any
security; or pursue any other remedy.  Further, each Borrower consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Borrower under this Agreement or which, but for
this provision, might operate as a discharge of the Borrower.
 
11.8.      Set-Off.
 
(a)           In addition to any rights and remedies of the Bank provided by
law, upon the occurrence and during the continuance of any event of default
under this Agreement, the Bank is authorized, at any time, to set off and apply
any and all Deposits of the Borrower or any Obligor held by the Bank or its
affiliates against any and all Obligations owing to the Bank.  The set-off may
be made irrespective of whether or not the Bank shall have made demand under
this Agreement or any guaranty, and although such Obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable
Deposits and without regard for the availability or adequacy of other
collateral.  Any Deposits may be converted, sold or otherwise liquidated at
prevailing market prices in order to effect such set-off.
 
(b)           The set-off may be made without prior notice to the Borrower or
any other party, any such notice being waived by the Borrower (on its own behalf
and on behalf of each Obligor) to the fullest extent permitted by law.  The Bank
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
(c)           For the purposes of this paragraph, "Deposits" means any deposits
(general or special, time or demand, provisional or final, individual or joint)
as well as any money, instruments, securities, credits, claims, demands, income
or other property, rights or interests owned by the Borrower or any Obligor
which come into the possession or custody or under the control of the Bank or
its affiliates.  "Obligations" means all obligations, now or hereafter existing,
of the Borrower to the Bank under this Agreement and under any other agreement
or instrument executed in connection with this Agreement, and the obligations to
the Bank of any Obligor.
 
11.9.      One Agreement.  This Agreement and any related security or other
agreements required by this Agreement, collectively:
 
(a)           represent the sum of the understandings and agreements between the
Bank and the Borrower concerning the Line of Credit;
 
(b)           replace any prior oral or written agreements between the Bank and
the Borrower concerning the Line of Credit; and
 
(c)           are intended by the Bank and the Borrower as the final, complete
and exclusive statement of the terms agreed to by them.
 
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a "promissory note" or a "note" executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
 
11.10.    Additional Remedy for Failure to Assign Payments.  The Borrower
acknowledges that the Bank will be irreparably harmed if the Borrower fails to
assign payments due or to become due under any Acceptable Receivables when
required by this Agreement, and that the Bank shall have no adequate remedy at
law.  Therefore, the Borrower agrees that the Bank shall be entitled to the
following remedies, in addition to all other remedies allowed by law or under
this Agreement:
 
(a)           an injunction compelling the Borrower's compliance with the
provisions of this Agreement requiring the Borrower to assign payments due or to
become due under any Acceptable Receivables;
 
LOAN AGREEMENT
- 26 -
 


 
 

--------------------------------------------------------------------------------

 
 
(b)           the appointment of a receiver, with instructions that the receiver
shall comply, in the Borrower's name and on its behalf, with the provisions of
this Agreement requiring the Borrower to assign payments due or to become due
under any Acceptable Receivables; and
 
(c)           such other or further equitable relief as may be necessary or
desirable to secure to the Bank the benefits of the rights of an assignee under
the Assignment of Claims Act (Title 31 Section 3727 and Title 41 Section 15 of
the United States Code).
 
11.11.    WASHINGTON NOTICE.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
TO EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
 
11.12.    Disposition of Schedules and Reports.  The Bank will not be obligated
to return any schedules, invoices, statements, budgets, forecasts, reports or
other papers delivered by the Borrower.  The Bank will destroy or otherwise
dispose of such materials at such time as the Bank, in its discretion, deems
appropriate.
 
11.13.    Verification of Receivables.  The Bank may at any time, either orally
or in writing, request confirmation from any debtor of the current amount and
status of the accounts receivable upon which such debtor is obligated.
 
11.14.    Waiver of Confidentiality.  The Borrower authorizes the Bank to
discuss the Borrower's financial affairs and business operations with any
accountants, auditors, business consultants, or other professional advisors
employed by the Borrower, and authorizes such parties to disclose to the Bank
such financial and business information or reports (including management
letters) concerning the Borrower as the Bank may request.
 
11.15.    Indemnification.  The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, (c) any claim, whether well-founded or otherwise, that
there has been a failure to comply with any law regulating the Borrower's sales
or leases to or performance of services for debtors obligated upon the
Borrower's accounts receivable and disclosures in connection therewith, and
(d) any litigation or proceeding related to or arising out of this Agreement,
any such document, any such credit, or any such claim.  This indemnity includes
but is not limited to attorneys' fees (including the allocated cost of in-house
counsel).  This indemnity extends to the Bank, its parent, subsidiaries,
affiliates and all of their directors, officers, employees, agents, successors,
attorneys, and assigns.  This indemnity will survive repayment of the Borrower's
obligations to the Bank.  All sums due to the Bank hereunder shall be
obligations of the Borrower, due and payable immediately without demand.  This
indemnity does not cover or include acts or events caused by or constituting the
Bank's gross negligence or willful misconduct.
 
11.16.    Notices.  Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing.  Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telescoped, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.
 
11.17.    Headings.  Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.
 
11.18.    Borrower Information; Reporting to Credit Bureaus.  The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower to the Bank, check the Borrower's credit references and obtain credit
reports.  The Borrower agrees that the Bank shall have the right at all times to
disclose and report to credit reporting agencies and credit rating agencies such
information pertaining to the Borrower and/or all guarantors as is consistent
with the Bank's policies and practices from time to time in effect.
 
LOAN AGREEMENT
- 27 -
 


 
 

--------------------------------------------------------------------------------

 
 
11.19.    Counterparts.  This Agreement may be executed in as many counterparts
as necessary or convenient, and by the different parties on separate
counterparts each of which, when so executed, shall be deemed an original but
all such counterparts shall constitute but one and the same agreement.  Delivery
of an executed counterpart of this Agreement (or of any agreement or document
required by this Agreement and any amendment to this Agreement) by telecopy or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Agreement; provided, however, that the telecopy or
other electronic image shall be promptly followed by an original if required by
the Bank.
 
11.20.    Amendment and Restatement of Prior Agreement.  This Agreement is an
amendment and restatement, in its entirety, of the Loan Agreement entered into
as of February 13, 2007, between the Bank and certain Borrowers, as amended by
(a) the Amendment No. 1 to Loan Agreement dated as of February 12, 2008, (b) the
Amendment No. 2 to Loan Agreement dated as of June 24, 2008, (c) the Third
Amendment to Loan Documents dated as of September 5, 2008, (d) the Fourth
Amendment to Loan Documents dated as of May 27, 2009, (e) the Fifth Loan
Modification Agreement dated as of March 25, 2010 and (f) the Sixth Loan
Modification Agreement dated as of April 21, 2011, and any indebtedness
outstanding thereunder shall be deemed to be outstanding under this
Agreement.  Nothing in this Agreement shall be deemed to be a repayment or
novation of the indebtedness, or to release or otherwise adversely affect any
lien, mortgage or security interest securing such indebtedness or any rights of
the Bank against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.
 
11.21.    Borrowing Agent.  Each Borrower hereby irrevocably designates and
appoints Parent to be its attorney and agent-in-fact with respect to all matters
under and pertaining to this Agreement, including without limitation, in
connection with advance and interest rate requests and designation procedures
set forth in this Agreement, and in connection with all procedures regarding the
giving of notice to the Borrowers, or any one or more of them set forth in this
Agreement and to borrow, request advances, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of each such Borrower in connection with
this Agreement or any related document, and hereby authorizes the Bank to pay
over or credit all proceeds of any advances hereunder in accordance with the
requests and instructions of Parent, including without limitation, instructions
to pay such proceeds to Parent or an account maintained or controlled by
Parent.  The Bank may rely on all communications and instructions of any kind
received from Parent as though such communication or instruction had been
received from each Borrower.
 
LOAN AGREEMENT
- 28 -
 


 
 

--------------------------------------------------------------------------------

 

This Agreement is executed as of the date stated at the top of the first page.
 
Bank:
 
Borrower:
     
BANK OF AMERICA, N.A.
 
RADIANT LOGISTICS, INC.
     
By
/s/ Tyler Burkland  
By
/s/ Bohn H. Crain
Tyler Burkland, Vice President
 
Bohn H. Crain, President
         
State of Formation:  Delaware
   
ID Number: 3368946
         
RADIANT GLOBAL LOGISTICS, INC. (f/k/a
Airgroup Corporation)
         
By
/s/ Bohn H. Crain    
Bohn H. Crain, President
         
State of Formation:  Washington
   
ID Number: 601-022-223
         
RADIANT LOGISTICS PARTNERS, LLC
         
By
/s/ Bohn H. Crain    
Bohn H. Crain, Manager
         
State of Formation:  Delaware
   
ID Number: 4144739
         
RADIANT TRANSPORTATION SERVICES, INC.
(f/k/a Radiant Logistics Global Services, Inc.)
         
By
/s/ Bohn H. Crain    
Bohn H. Crain, President
         
State of Formation:  Delaware
   
ID Number: 4171094

 
LOAN AGREEMENT
- 29 -
 

 
 
 

--------------------------------------------------------------------------------

 



 
ADCOM EXPRESS, INC.
     
By
/s/ Bohn H. Crain  
Bohn H. Crain, President
     
State of Formation:  Minnesota
 
ID Number: 3G-982
     
DBA DISTRIBUTION SERVICES, INC.
     
By
/s/ Bohn H. Crain  
Bohn H. Crain, President
     
State of Formation:  New Jersey
 
ID Number: 0100270988
     
RADIANT CUSTOMS SERVICES, INC.
     
By
/s/ Bohn H. Crain  
Bohn H. Crain, President
     
State of Formation:  Washington
 
ID Number: 603-037-285
   
Address where notices to the Bank
Address where notices to all Borrowers
are to be sent:
are to be sent:
   
Commercial Banking
405 114th Avenue S.E.
800 Fifth Avenue, 36th Floor
Bellevue, WA  98004
Seattle, WA  98104
Telephone: (425) 462-1094
Attention:  Tyler Burkland, Vice President
Telefacsimile: (425) 943-4540
Telephone:  (206) 358-5007
 
Telefacsimile:  (206) 291-5437
 



Federal law requires Bank of America, N.A. (the "Bank") to provide the
following notice.  The notice is not part of the foregoing agreement or
instrument and may not be altered.  Please read the notice carefully.


USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower's legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 
LOAN AGREEMENT
- 30 -
 


 
 

--------------------------------------------------------------------------------

 